Citation Nr: 0321666	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  96-50 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1954.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 decision by the 
Reno, Nevada RO.  The veteran appealed the denial to the 
Board.

In December 1997, a hearing before the undersigned Acting 
Veterans Law Judge was held in Washington, DC.  A transcript 
of this hearing is of record.

In January 1998, the Board issued a decision, which, in 
pertinent part, denied as not well grounded the veteran's 
claim for service connection for bilateral hearing loss.  The 
veteran, in turn, appealed the denial to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court).

In October 1998, the Court issued an order that vacated the 
Board's January 1998 decision and remanded the matter to the 
Board for further proceedings consistent with an October 1998 
Joint Motion for Remand.

In September 2001, the Board issued a decision that denied 
service connection for bilateral hearing loss.  Thereafter, 
in April 2002, the Court issued an order that vacated the 
Board's September 2001 decision with respect to the issue of 
service connection for right ear hearing loss and remanded 
the matter to the Board for further proceedings consistent 
with an April 2002 Joint Motion for Remand.


REMAND

The veteran contends that he suffers from right ear hearing 
loss as a result of a mortar round explosion he experienced 
during service.  Historically, the Board notes that the 
veteran served on active duty from July 1951 to July 1954.  
The veteran's service medical records reveal no objective 
findings or subjective complaints of hearing loss.  A July 
1954 separation examination report notes findings of 15/15 on 
the whispered voice test and 15/15 on the spoken voice test 
for the right ear.  The first post-service medical evidence 
of right ear hearing loss disability, as defined by 38 C.F.R. 
§ 3.385, is a February 1996 audiometric examination report 
from Washoe Hearing Center, which notes that the auditory 
thresholds for the veteran's right ear at the frequencies of 
500, 1000, 2000 and 4000 Hertz were 10, 10, 10 and 40 
decibels, respectively.

In order to comply with VA's duty to notify the veteran of 
the additional evidence and information required from him and 
VA's duty to assist him in obtaining evidence and information 
in support of his claim, the Board undertook additional 
development in this claim pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  Specifically, in July 2003, the 
Board attempted to obtain a VA medical opinion as to the 
etiology of the veteran's current right ear hearing loss.

Under 38 C.F.R. § 19.9(a)(2) (2002), the Board was authorized 
to obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) authorizing the Board to render a determination 
not less than 30 days after providing notice required under 
38 U.S.C.A. § 5103(a) are invalid because they conflict with 
the provisions of 38 U.S.C.A. § 5103(b), which provide that a 
claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). 

The Federal Circuit also held that the provisions of 
38 C.F.R. § 19.9(a)(2) are invalid because, in combination 
with 38 C.F.R. § 20.1304 (2002), they allow the Board to 
consider additional evidence without having remanded the 
matter to the RO for initial consideration of the evidence 
developed by the Board and without having obtained a waiver 
from the claimant of such RO consideration.  Id.  

Furthermore, as noted above, the Board attempted to obtain a 
VA medical opinion as to the etiology of the veteran's 
current right ear hearing loss.  Specifically, the Board 
requested that a medical opinion be provided as to "whether 
it is at least as likely as not" that the veteran's current 
right ear hearing loss originated during his service or is 
otherwise etiologically related to such service.  The 
examiner was asked to take into consideration the veteran's 
medical history, specifically the more than 40-year gap 
between the veteran's military service and the first clinical 
evidence of right ear hearing loss.  In July 2003, a VA 
audiologist expressed the opinion that the veteran's hearing 
loss "could be related to noise exposure from military 
service."  This opinion is not responsive to the Board's 
question and is not adequate for adjudication purposes.

In light of these circumstances, the case is REMANDED to the 
RO for the following: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  It should 
inform the veteran that any information 
and evidence requested in the letter must 
be received by the RO within one year of 
the date of the RO's letter and that if 
the case is returned to the Board, the 
Board will not be able to readjudicate 
his claim before the expiration of the 
one-year period unless he waives the one-
year response period.  

2.  The RO should then undertake any 
other development it determines is 
required to comply with 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) and 
38 C.F.R. §§ 3.159, 3.326 (2002), to 
include obtaining the VA medical opinion 
ordered below.

3.  The RO should arrange for the claims 
files to be reviewed by a VA otologist or 
otolaryngologist.  The selected physician 
should provide an opinion with respect to 
the veteran's currently diagnosed right 
ear hearing loss, specifically, as to 
whether it is at least as likely as not 
that the disability originated in service 
or is otherwise etiologically related to 
service.

In rendering the above opinion, the VA 
physician should specifically address the 
more than 40-year gap between the 
veteran's military service in the 1950s 
and the first clinical evidence of right 
ear hearing loss.  The rationale for all 
opinions expressed must also be provided.  

4.  The RO should then readjudicate the 
veteran's claim for service connection 
for right ear hearing loss.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and provided an appropriate 
opportunity to respond.  In accordance 
with proper appellate procedures, the 
case should then be returned to the Board 
for further appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. F. Sylvester
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




